Case 1:07-cv-00854-FJS Document 102 Filed 03/28/14 Page 1 of 2
Case 1:07-cv-00854-FJS Document 102 Filed 03/28/14 Page 2 of 2




                                                                 IT IS SO

                                                                 ________
                                                                 Frederic
                                                                 Senior U

                                                                 Dated: _
                                                                        S
                            IT IS SO ORDERED:

                           ___________________________
                           Frederick J. Scullin, Jr.
                           Senior U.S. District Judge



                            Dated: March 31, 2014
                           DENIED:

                           ___________________________
                           Frederick J. Scullin, Jr.
                           Senior U.S. District Judge

                           Dated: ____________________
                                  Syracuse, NY